Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to application filed 11/14/2018. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019, 12/03/2019, 12/31/2019, 04/02/2020, 04/21/2020, 07/02/2020, 07/17/2020, 09/10/2020, 11/19/2020, 04/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, claims 1-20 includes references to various “devices”. The presumption that these device do not invoke 112(f) is initially rebutted because they are nonce words. However, these devices are not modified by functional language, and therefore, they will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-20 are system, method, or non-transitory CRM and all fall into at least one of the four statutory categories.
Step 2A prong 1:
Independent claims 1, 9, 17 recite the following limitations that examiner believes recites an abstract idea.
Claim 1:
Receiving […] data corresponding to a request
Based on at least a portion of the data corresponding to the request, transmitting order information [to a supplier device] to fulfill the request
Determining a level of activity, at a location [of the supplier device], using one or more sound metrics determined [from audio data …]
Predicting an order preparation time for the request based on at least the level of activity.


Claim 9:
Receiving, […], data corresponding to a request [from a user device];
Based on at least a portion of the data corresponding to the request, transmitting order information [to a supplier device] to fulfill the request;
Determining a level of activity, at a location [of the supplier device], using one or more sound metrics determined [from audio data …];
Predicting an order preparation time for the request based on at least the level of activity.

Claim 17
Receiving, […], data corresponding to a request [from a user device];
Based on at least a portion of the data corresponding to the request, transmitting order information [to a supplier device] to fulfill the request;
Determining a level of activity, at a location [of the supplier device], using one or more sound metrics determined [from audio data …];
Predicting an order preparation time for the request based on at least the level of activity.

The above identified limitations describe a series of steps managing relationship between a supplier and an order requestor where the requestor submits an order and based on information derived from a level of activity at a location, order preparation time is determined. This is also a business relationship between the supplier and the requestor. Both of which falls within the groupings of certain methods of organizing human activities and therefore, these claims recite an abstract idea. 

Step 2A prong 2:
Claims 1, 9, 17 includes the following additional elements.
Claim 1:
A network computing system comprising:
A memory resource to store instructions;
One or more processors using the instructions stored in the memory resource [to perform the abstract idea]
[receiving data] over one or more networks … from a user device;
[transmitting order information] to a supplier device [to fulfill the request]
[determining a level of activity at a location of] the supplier device using [metrics determined from] audio data corresponding to sound captured using a recording device at the location of the supplier device;

Claim 9:
[receiving data] over one or more networks … from a user device;
[transmitting order information] to a supplier device [to fulfill the request]
[determining a level of activity at a location of] the supplier device using [metrics determined from] audio data corresponding to sound captured using a recording device at the location of the supplier device;

Claim 17:
[receiving data] over one or more networks … from a user device;
[transmitting order information] to a supplier device [to fulfill the request]
[determining a level of activity at a location of] the supplier device using [metrics determined from] audio data corresponding to sound captured using a recording device at the location of the supplier device;

These additional elements are all generic computer components discussed in high generality (e.g., being a device associated with a user/supplier, recording device, or network). The functions performed are also generic computer functions. For example, networks being used to transmit/receive data. Supplier device providing data at a location through a recording device used to record sound. These are merely data to implement the abstract idea identified in prong 1 analysis. Therefore, these additional elements are merely applying the abstract idea on a computer or using computer as a tool to implement the abstract idea, whether viewed individually or as an ordered combination. Therefore, the additional elements do not integrate the abstract idea into practical application. Therefore, the claims are directed to an abstract idea.

Step 2B:
As noted above in step 2A prong 2 analysis, the additional elements are merely applying the abstract idea to generic computer component or using computer as a tool to implement the abstract idea, whether individually or as an ordered combination. The same analysis would apply to step 2B and therefore the additional elements do not provide an inventive concept. Therefore, claims 1, 9, 17 are ineligible.
 
Dependent claims 2-8, 10-16, 18-20 merely further narrow the existing abstract idea by introducing additional rules to be followed. Therefore, the conclusion of step 2A prong 1 would remain the same. Dependent claims 2-8, 10-16, 18-20 also uses existing additional element in similar manner as independent claims 1, 9, and 17 and therefore, dependent claims can be substantially analyzed in the same way as independent claims and arrived at the same conclusion at step 2A prong 2 and step 2B. Therefore, dependent claims are ineligible as well.
Examiner notes that Applicant has the option to participate “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-10, 12-13, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe (US 20150262121) in view of Hua (US 20090222388)
As per claim 1, Riel-Dalpe discloses a network computing system comprising:
a memory resource to store instructions (see at least Riel-Dalpe, Fig. 3, computers such as server is used); and
one or more processors using the instructions stored in the memory resource to perform operations (see at least Riel-Dalpe, Fig. 3, computers such as server is used) including:
receiving, over one or more networks, data corresponding to a request from a user device (see at least Riel-Dalpe, 0068, the customer … using a mobile device 125 to place an order using a specialized application. See also Fig. 3 for connection via internet between 125 and server 307);
based on at least a portion of the data corresponding to the request, transmitting order information to a supplier device to fulfill the request (see at least Riel-Dalpe, 0070, Once accepted, an order can be sent to the appropriate restaurant 107);
determining a level of activity, at a location of the supplier device,  (see at least Riel-Dalpe, 0080, First the order information is displayed … The preparation time may be altered … based on … an unusual level of orders in preparation); and
predicting an order preparation time for the request based on at least the level of activity (see at least Riel-Dalpe, 0080, First the order information is displayed … The preparation time may be altered … based on … an unusual level of orders in preparation).

Riel-Dalpe, while discloses a level of activity can be determined at a location of the supplier device, but does not explicitly disclose that the level of activity is determined using one or more sound metrics determined from audio data corresponding to sound captured using a recording device at the location of the supplier device.
Hua teaches that a level of activity for an indoor crowd can be determined using one or more sound metrics determined from audio data corresponding to sound captured using a recording device at the location of the supplier device (see at least Hua, 0042, The system can perform crowd behavior and mood detection with only video data 172 but can also utilize … audio data 182 …See also 0043, A schedule could indicate that a sporting event was happening and thus would be an exception to the expected noise level on a weekend.)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Hua’s using audio data to model crowd behavior via expected level of noise with Riel-Dalpe’s preparation time calculation based on number of demand in a restaurant for the purpose of detecting information beyond estimating a level of wait time at a place to handle different variations of crowd behaviors (Hua: 0008).

As per claim 2, Riel-Dalpe further discloses the network computing system of claim 1, wherein the one or more processors use the instructions to perform operations including:
selecting a service provider, from a pool of available service providers, to transport a set of items corresponding to the request, from the location of the supplier device to a delivery location specified by a user of the user device, wherein selecting the service provider includes determining that an arrival time of the service provider to the location of the supplier device is within a threshold of the order preparation time (see at least Riel-Dalpe, 0186, a driver assignment dispatcher for identifying an available delivery vehicle among a plurality of delivery vehicles … See also 0115, ideally, the driver’s arrival … is synchronized with the food being ready for pickup).

As per claim 4, Riel-Dalpe discloses the network computing system of claim 1, but does not explicitly disclose wherein the one or more sound metrics are determined from processing the audio data corresponding to sound captured during a period of time in which the supplier device received the order information.
Hua, however, teaches that capturing sound metric is performed constantly, which would include a period of time captured after a triggering event (see at least Hua, 0042, The system can perform crowd behavior and mood detection with only video data 172 but can also utilize … audio data 182 …).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Hua’s using audio data to model crowd behavior via expected level of noise with Riel-Dalpe’s preparation time calculation based on number of demand in a restaurant for the purpose of detecting information beyond estimating a level of wait time at a place to handle different variations of crowd behaviors (Hua: 0008).

As per claim 5, Riel-Dalpe discloses the network computing system of claim 4, but does not explicitly disclose wherein the audio data is processed to isolate sounds that correlate with the level of activity at the location.
Hua teaches the audio data is processed to isolate sounds that correlate with the level of activity at the location (see at least Hua, 0045, audio features such as … human speech, loud scream., can be detected …. Then be used when forming rules).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Hua’s using audio data to model crowd behavior via expected level of noise with Riel-Dalpe’s preparation time calculation based on number of demand in a restaurant for the purpose of detecting information beyond estimating a level of wait time at a place to handle different variations of crowd behaviors (Hua: 0008).

As per claim 8, Riel-Dalpe discloses the network computing system of claim 1, but does not explicitly disclose wherein the one or more sound metrics include a number of distinct voices identified in the audio data.
Hua teaches analyzing audio data to recognize a number of distinct voices identified in the audio data (see at least Hua, 0087, detected audio feature can include leadership detection where an individual within a crowd is identified as standing out … Examiner notes identifying a leader is recognizing a number of one voice in the audio data)
The rationale to combine with persist from claim 1.

Claims 9-10, 12-13, 16-18, 20 contain limitations substantially similar to claims 1-2, 4-5, 8 and are rejected under similar rationale set forth above.
Claims 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe (US 20150262121) in view of Hua (US 20090222388), further in view of Garden (US 20140370167).
As per claim 3, Riel-Dalpe discloses the network computing system of claim 2, wherein the one or more processors use the instructions to perform operations including:
determining a new level of activity at the location of the supplier device after selecting the service provider (see at least Riel-Dalpe, 0192, the method includes receiving an estimate update notification representing an updated preparation estimated delay for the preparation of the menu item. Examiner notes that as shown in 0149, delay may be unexpectedly caused by large vovlume);
updating the order preparation time based on the new level of activity  (see at least Riel-Dalpe, 0192, the method includes receiving an estimate update notification representing an updated preparation estimated delay for the preparation of the menu item); and


Riel-Dlape/Hua does not explicitly disclose based on the updated order preparation time, selecting a new service provider, from the pool of available service providers, to transport the set of items corresponding to the request.
Garden, however, teaches that in response to unexpected delay, selecting a new service provider, from the pool of available service providers, to transport the set of items corresponding to the request (see at least Garden, 0068, controller … can dynamically load balance the delivery itineraries 254a and 254b for at least two of the delivery vehicles … result in the delivery of food item 204 loaded on delivery vehicle 240b to a consumer delivery destination 304 originally scheduled for delivery by delivery vehicle 240a. Such dynamic load balancing mitigates the impact of unforeseen, unexpected … delays …)
Therefore, it would have been obvious for one ordinary skilled before the effective filing date of the present invention to combine Garden’s reassign a delivery vehicle in response to unexpected delay with Riel-Dalpe’s modifying delivery vehicle’s itinerary upon unexpected delay in food preparation for the purpose of load balancing food delivery itinerary of multiple vehicles (Garden: 0068).

Claims 11, 19 contain limitations substantially similar to claim 3 and are rejected under similar rationale set forth above.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe (US 20150262121) in view of Hua (US 20090222388), further in view of Zomet (US 20170046800)
As per claim 6, Riel-Dalpe discloses the network computing system of claim 5, wherein the sounds that correlate with the level of activity at the location include sounds of dishes and people talking.
Hua teaches that the sounds that correlate with the level of activity at the location include sounds of people talking (see at least Hua, 0045, Audio features such as … human speech … can be detected).
The rationale to combine would persist from claim 1.
Riel-Dalpe/Hua does not explicitly disclose using sounds of dishes to correlate with the level of activity. 
Zomet teaches recognizing sound of dishes to estimate restaurant wait time (see at least Zomet, 0039, audio sensors … can help detect … utensils being placed on a table, glasses clinking … See also 0037, Users … correspond  … to a wearable device … obtaining portions of sensor data relevant to wait time and/or food serving time determinations.)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the effective filing date of the present invention to combine Zomet’s sound recognition recognizing sound of dishes with Riel-Dalpe/Hua’s audio feature recognition to estimate waiting time for the purpose of recognizing more precise events that affect wait times (Zomet: 0039, 0029-0030).

Claim 14 contains limitations substantially similar to claim 6 and is rejected under similar rationale set forth above.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe (US 20150262121) in view of Hua (US 20090222388), further in view of Oh (US 6968243)
As per claim 7, Riel-Dalpe discloses the network computing system of claim 1, but does not explicitly disclose wherein the one or more sound metrics include decibel levels for a band of frequencies corresponding to human voices.
Hua strongly suggest using metric including decibel levels for a band of frequencies corresponding to human voices because Hua teaches recognizing loud voices made by human (0045), which strongly suggest decibel level. Nevertheless, Hua does not explicitly disclose loudness is based on decibel level.
Oh teaches that for sounds made by human, loudness can be measured by decibels (Oh, 7:18-25, decibel meters are used to determine the amount of noise made …)
Therefore, it would have been obvious for one ordinary skilled in the art at the effective filing date of the present invention to combine Oh’s decibel level measurement with Riel-Dalpe/Hua’s measuring of audio feature for the purpose of objective measure amount of noise (Oh: 7:18-25).

Claim 15 contains limitations substantially similar to claim 7 and is rejected under similar rationale set forth above.

Please Note:
Prior art not relied upon for rejection but are considered pertinent is listed below.
Nongpiur (US 20150380013) teaches using microphone arrays indoor to detct presence of human being via voice analysis (Fig. 3 and Fig. 1 for hardware setup)
Droege (US 20160328669) teaches delivery reassignment based on factors such as delay (0042-0043, 0071).
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628